In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-006V
                                         UNPUBLISHED


    TUSHAR MASTER,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 27, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On January 2, 2019, Tushar Master filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that he suffered Guillain-Barré syndrome
(“GBS”), Miller-Fisher syndrome variant, as a result of an influenza (“flu”) vaccine he
received on January 18, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On March 27, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concludes “that petitioner suffered GBS/MFS following a

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
flu vaccine within the Table time period, and there is not a preponderance of the
medical evidence that petitioner’s GBS/MFS was due to a factor unrelated to the
vaccination.” Id. at 6. Respondent further agrees that “[t]he claim also meets the
statutory severity requirements because petitioner experienced sequelae of his
GBS/MFS for more than six months.” Id. Therefore, Respondent states that Petitioner
has satisfied all legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                s/Brian H. Corcoran
                                Brian H. Corcoran
                                Chief Special Master




                                         2